Citation Nr: 0636978	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-12-437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
ear infections, to include otitis media was received.

2.   Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
hearing loss, left ear, to include as secondary to ear 
infections was received.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran and M.L.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which declined to reopen the claim for service 
connection for ear infection and hearing loss, left ear, for 
lack of new and material evidence.  

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board hearing in July 2006.  A copy of the 
transcript is of record.

While the RO decided to reopen the veteran's claims in its 
SOC, the Board must make its own determination as to whether 
new and material evidence has been received to reopen the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As for the merits of the claims, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for ear infection and 
hearing loss, left ear, in June 2002 decision; the veteran 
did not appeal that decision.  

2.   The evidence submitted since the June 2002 decision 
includes affidavits from fellow shipmates and a treating 
medical representative as well as recent VA medical reports; 
this evidence is new and raises a reasonable possibility of 
substantiating the claims for service connection.


CONCLUSIONS OF LAW

1.  The June 2002 RO decision that denied the veteran's 
claims for service connection for ear infection and hearing 
loss, left ear, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  As the evidence presented since the June 2002 RO 
decision is new and material, the claims for service 
connection for ear infection and hearing loss, left ear, are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The enactment of the Veterans Claims Assistance Act (VCAA) 
significantly changed the law prior to the pendency of these 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claims.  

In the instant case, because the Board rendered a decision in 
favor of the veteran, finding that he has submitted new and 
material evidence to reopen the claims on appeal, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   

 New and Material Evidence

The RO issued a decision denying the veteran's claim for 
service connection for ear infections in June 1999.  Also in 
June 1999, the RO provided a notice of that decision.  The 
veteran did not file a notice of disagreement to this 
determination.

Subsequently, in June 2002, the RO reconsidered its June 1999 
decision based on provisions of the VCAA.  The RO again 
denied service connection for the ear infections and hearing 
loss in the left ear.  The RO issued a notice of the decision 
and the veteran's procedural and appellate rights in June 
2002.  The veteran did not file an notice of disagreement to 
the decision.

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Effective from August 
29, 2001, the regulations defining "new and material 
evidence" were revised and clarify the types of assistance 
the VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in 2004, the Board considered these 
provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2006).  

Here, it appears that the RO reopened the claim and 
adjudicated it on the merits.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The Board agrees 
that the evidence is new and material and will proceed with 
an evaluation on the merits.

In the instant case, the post-June 2002 record includes more 
recent VA audiological reports and affidavits, submitted in 
December 2003, from individuals who attested to his ear 
abnormalities during service.  This evidence is new, as the 
veteran had not offered it before the June 2002 decision, and 
it is not cumulative of other evidence in the record.  This 
evidence is material because it relates to an unestablished 
fact necessary to substantiate the claims, namely, the 
existence of an ear disability during service and current 
hearing loss.  It further raises a reasonable possibility of 
substantiating the veteran's claims of service connection.  
Accordingly, the veteran's claims that were the subject of 
the June 2002 RO final decision are reopened.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the evidence received since the 
previous decision is new and material and the claims are 
reopened.  


ORDER

As new and material evidence was received, the veteran's 
claims to reopen the claims of service connection for a left 
ear infection and hearing loss, left ear, are granted to that 
extent only.  Thus, the claims are reopened.


REMAND

The Board determined that new and material evidence was 
submitted.  Therefore, the case must be returned to the RO 
for adjudication on the merits based on all the evidence of 
record.  

The veteran contended that he only had noise exposure during 
service.  He stated that in his civilian life, during which 
he worked in sales at a mine office and for the IRS, and did 
not have exposure to high noise environments.  The veteran 
stated that he began to have bilateral ear aches aboard the 
USS Furse and an ear infection in the left ear, for which he 
received treatment.  The veteran reported that the naval 
physician provided him with medication to put in his ears and 
informed the veteran that he would always have trouble with 
his ears, given the climate in the Philippines and Vietnam.     

A January 2003 private medical report by Dr. A.M. indicates 
that the veteran had no ear aches and no ringing in the ears, 
but conveyed that the veteran experienced diminished hearing.  

The evidence of record does not address the etiology of the 
veteran's hearing loss and infections, left ear, and 
specifically, whether the veteran's hearing loss was caused 
or aggravated by his active service or his alleged chronic 
ear infections, to include otitis media.

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must (a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

2.  The AMC/RO should again advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claims from 
all time periods, to include during 
active service and post-service.  In 
particular, the veteran referenced 
medical treatment relevant to the issues 
on appeal from Dr. A.M., specifically the 
prescription of antibiotics for ear 
abnormalities, the AMC/RO should seek to 
obtain any such records.  The AMC/RO 
should also seek to acquire all emergency 
medical treatment records pertaining to 
the ear since the veteran's 1969 
discharge, to include any from the 
Cleveland Clinic and Oak Hill Hospital.

3.  After completion of #1-2, the AMC/RO 
should schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his hearing loss 
and ear infections.  The examiner should 
review of the relevant medical evidence 
in the claims file and indicate in 
writing that such file was reviewed.  Any 
additional specialty examinations should 
be performed.  The VA examiner is 
requested to answer the following 
questions:

(a) Whether it is very likely, at 
least as likely as not (50 percent 
or greater probability), or highly 
unlikely that the veteran's current, 
chronic ear infections, if any, were 
caused or aggravated by his active 
service? 

(b) Whether it is very likely, at 
least as likely as not (50 percent 
or greater probability), or highly 
unlikely that the veteran's current 
hearing loss was caused or 
aggravated by his active service or 
by his chronic ear infections, if 
any?

The examiner is instructed to provide 
medical reasons and bases for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  The issues of entitlement to service 
connection for ear infection and hearing 
loss, left ear, should be readjudicated.  
If the requested benefit is not granted, 
a supplemental statement of the case 
(SSOC) should be furnished.  The SSOC 
must contain notice of all applicable 
criteria pertinent to the appellant's 
claim on the issue of service connection.  
A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

        
____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


